  Case 14-26106         Doc 59     Filed 05/03/19 Entered 05/03/19 08:23:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26106
         Zbigniew Borzecki
         Danuta Borzecki
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/16/2014.

         2) The plan was confirmed on 11/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/12/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,650.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26106      Doc 59       Filed 05/03/19 Entered 05/03/19 08:23:30                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $10,219.00
       Less amount refunded to debtor                          $538.01

NET RECEIPTS:                                                                                    $9,680.99


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $429.16
    Other                                                                  $15.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,444.16

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE CORP    Secured              NA           0.00             0.00           0.00       0.00
AMERICAN HONDA FINANCE CORP    Secured              NA     16,910.58              0.00           0.00       0.00
AMERICAN HONDA FINANCE CORP    Unsecured            NA            NA          9,524.84      1,809.72        0.00
AMERICAN HONDA FINANCE CORP    Unsecured            NA     11,089.88        11,089.88       2,107.08        0.00
CERASTES LLC                   Unsecured            NA       2,029.70         2,029.70        385.64        0.00
COLLECTION COMPANY OF AMERIC   Unsecured         162.00           NA               NA            0.00       0.00
HRS PROPERTY SERVICES          Secured             0.00           NA               NA            0.00       0.00
HSBC                           Unsecured         221.00           NA               NA            0.00       0.00
IC SYSTEMS                     Unsecured         115.00           NA               NA            0.00       0.00
IL MASONIC MEDICAL             Unsecured         620.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured          53.00        331.15           331.15          62.92       0.00
JPMORGAN CHASE BANK NATIONAL   Secured       84,389.00     77,541.66        77,712.95            0.00       0.00
JPMORGAN CHASE BANK NATIONAL   Secured              NA         171.29           171.29        171.29        0.00
MAIN STREET ACQUISITIONS       Unsecured      1,044.00            NA               NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT      Unsecured      1,435.00            NA               NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT      Unsecured      1,682.00            NA               NA            0.00       0.00
MIDLAND FUNDING LLC            Unsecured            NA       1,414.91         1,414.91        268.83        0.00
MIDLAND FUNDING LLC            Unsecured      1,588.00       1,588.76         1,588.76        301.86        0.00
PALISADES COLLECTION INC       Unsecured         250.00           NA               NA            0.00       0.00
PINNACLE CREDIT SERVICE        Unsecured      1,166.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         602.00        438.28           438.28          83.27       0.00
PRA RECEIVABLES MGMT           Unsecured      3,740.00            NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         243.00        243.26           243.26          46.22       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26106         Doc 59      Filed 05/03/19 Entered 05/03/19 08:23:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $77,712.95              $0.00              $0.00
       Mortgage Arrearage                                   $171.29            $171.29              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $77,884.24            $171.29              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,660.78          $5,065.54              $0.00


Disbursements:

         Expenses of Administration                             $4,444.16
         Disbursements to Creditors                             $5,236.83

TOTAL DISBURSEMENTS :                                                                        $9,680.99


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
